Opinión concurrente del
Juez Asociado Señor Negrón García,
a la cual se une el
Juez Asociado Señor Hernández Denton.
Coincidimos con la sentencia mayoritaria. El foro sen-tenciador no erró al apreciar la prueba y la imposición de las penas consecutivamente, y no constituye un castigo cruel e inusitado. También, se configuró el delito de secues-tro, pero por otros fundamentos.
HH
Comete secuestro toda persona que mediante fuerza, violencia, intimidación, fraude o engaño sustrajese a otra para privarla de su libertad. Art. 137 del Código Penal, 33 L.P.R.A. sec. 4178. La conducta prohibida “consiste en sus-traer o detener a una persona y moverla de un sitio a otro, privándola de su libertad”. D. Nevares-Muñiz, Código Penal de Puerto Rico, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 224.
*774Como regla general, cuando la sustracción de la víctima es meramente incidental a la comisión de un delito, se ex-cluye como conducta constitutiva de secuestro, a menos que la víctima haya sido trasladada una distancia considerable, que la restricción haya tenido una duración sustan-cial o que el lugar de la sustracción sea la residencia o el negocio de la víctima. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 361 (1991).(1) O sea, si no es incidental a la comisión de otro delito, se configura el secuestro sin impor-tar el período que duró la restricción.
I — I HH
Nuestra sentencia descansa sobre la base de que se constituyó el delito de secuestro, debido al extenso tiempo transcurrido. Ajuicio nuestro, el factor tiempo no es deter-minante; de acuerdo con el trasfondo fáctico, éste no está en juego.
La prueba demostró lo siguiente. Primero, el objetivo primario de los acusados fue hurtar el vehículo de Deynes López para desmantelarlo, no fue robar en su residencia. Segundo, no es hasta pasadas varias horas desde que de-tuvieron a Deynes López y lo trasladaran al hogar de uno de los acusados, que deciden cometer otro delito e ir a su hogar para robarle.(2)
Para hurtar el automóvil y desmantelarlo no era nece-sario privar a Deynes López de su libertad; tampoco tras-*775ladarlo de un sitio a otro. Mucho menos era ello necesario para robar en su casa. En consecuencia, los hechos ante nos revelan fehacientemente que la sustracción no fue incidental a la comisión del delito principal, por lo que se configuró el delito de secuestro. Estos hechos constituyen el delito de secuestro separado y distinto a la intención o propósito pri-mario de los acusados.
Una vez demostrado que la conducta constitutiva de se-cuestro no fue incidental, no es determinante el factor tiempo. Los tres (3) elementos adoptados en el caso Pueblo v. Echevarría Rodríguez I, supra, a saber: (1) el lugar donde se sustrajo a la víctima; (2) la distancia de la tras-lación, y (3) el período de duración de la restricción, sólo son de aplicación a manera de excepción y, como bien reco-noce la mayoría, si la sustracción de la persona fue un acto incidental. Sentencia, págs. 10—11.

 Dijimos:
[N]os parece sabia y justa la norma general que excluye como conducta cons-titutiva de secuestro aquella consistente en la sustracción incidental de la víctima con miras a la comisión de algún delito. Resulta, en consecuencia, apropiado y conve-niente su adopción en nuestra jurisdicción. Abora bien, se impone la necesidad de delimitar en lo posible sus contornos y características, a la luz de las modalidades y tendencias antes examinadas.” (Énfasis suplido.)


 Así lo testificó Deynes López, al expresar que no es hasta que los policías se marchan de casa de uno de los acusados que “decidieron llevar el testigo a su casa”. Sentencia, pág. 4. Este testimonio fue creído por el tribunal de instancia y, natural-mente, por este Foro.